Case 1:21-cv-22326-DPG Document 1 Entered on FLSD Docket 06/24/2021 Page 1 of 4




                     UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF FLORIDA

 PAYCARGO FINANCE, LP

       Plaintiff,
                                                            CASE NO.: 21-cv-22326
 vs.

 ATLANTIC WORLDWIDE
 SHIPPING, LLC and
 AL SHAMALI INTERNATIONAL
 FREIGHT SERVCIES, LLC
 d/b/a ATLANTIC WORLDWIDE
 SHIPPING LLC,

       Defendants.
 _____________________________

                                         COMPLAINT

       Plaintiff, PAYCARGO FINANCE, LP (hereinafter referred to as “PCF”) by and through

 its undersigned attorneys, sues Defendants, ATLANTIC WORLDWIDE SHIPPING, LLC and AL

 SHAMALI INTERNATIONAL FREIGHT SERVICES, LLC d/b/a ATLANTIC WORLDWIDE

 SHIPPING LLC and alleges:

                               JURISDICTION AND VENUE

 1.    PCF is a Delaware limited partnership with its principal offices located in Coral Gables,

       Florida.

 2.    Defendant, ATLANTIC WORLDWIDE SHIPPING, LLC (hereinafter “AWS”) is Texas

       limited liability company with its principal place of business in Houston, Texas. Upon

       information and belief, none of its members reside in the State of Florida.

 3.    Defendant AL SHAMALI INTERNATIONAL FREIGHT SERVICES, LLC (hereinafter

       “ASIFS”) is, upon information and belief, an alien limited liability company, with

       headquarters in Dubai, U.A.E. Upon information and belief, none of its members reside in
Case 1:21-cv-22326-DPG Document 1 Entered on FLSD Docket 06/24/2021 Page 2 of 4




       the State of Florida.

 4.    This Court has jurisdiction based upon 28 U.S.C § 1332, as it is an action between citizens

       of different states and an alien and the amount in controversy exceeds $75,000.00 exclusive

       of interest and costs.

 5.    This Court has personal jurisdiction over Defendant AWS since it expressly consented to

       personal jurisdiction and venue in the federal and state courts of Miami-Dade County,

       Florida.

 6.    This Court has personal jurisdiction over Defendant ASIFS since it is registered to do

       business as “Atlantic Worldwide Shipping, LLC” with the United States Federal Maritime

       Commission. Upon information and belief, ASIFS has designated AWS as its agent for

       service of process and as such is subject to personal jurisdiction and venue in this Court.

                                 FACTUAL BACKGROUND

 7.    Plaintiff specializes in advancing funds to its customers for payment to ocean carriers for

       the transportation of cargo.

 8.    Defendant AWS acts as an ocean freight forwarder and as agent of the non-vessel operating

       common carrier, ASIFS, and in this capacity books space upon ocean vessels for the

       transportation of their customers’ cargo.

 9.    To facilitate such payment, Defendant AWS borrowed significant funds from Plaintiff.

 10.   At the inception of the relationship, AWS represented to Plaintiff that it was part of the

       group ASIFS.

 11.   Plaintiff relied upon these representations in agreeing to extend credit to AWS.

 12.   Upon information and belief, AWS utilized these funds on behalf of ASIFS.

 13.   AWS thereafter was delinquent on several repayments of said loans.

 14.   As of the date of the filing of this lawsuit, Defendants owe to Plaintiff the amount of
Case 1:21-cv-22326-DPG Document 1 Entered on FLSD Docket 06/24/2021 Page 3 of 4




       $751,099.19, exclusive of attorney’s fees.

 15.   Specifically, on or about July 28, 2020, Priji Kumar Sasidharan, the managing director of

       both AWS and ASIFS, executed that certain Revolving Credit Note, Security Agreement

       and Letter of Indemnity, under the terms of which Plaintiff agreed to loan to Defendants

       and Defendants agreed to pay Plaintiff the original principal amount of $1,000,000.00, plus

       interest and other charges as provided therein (hereinafter the “Loan Agreement”).

 16.   Upon information and belief, AWS executed the Loan Agreement on behalf of, and for the

       use and benefit of, ASIFS.

 17.   One or more events of default occurred have occurred under the Loan Agreement.

 18.   Notwithstanding notice and demand, Defendants have failed to cure such defaults.

 19.   Defendants have breached the terms of the Loan Agreements, said breaches being a

       proximate cause of damages to Plaintiff in an amount in excess of the minimum

       jurisdictional limits of this Court, for which Plaintiff here sues.

 20.   Due to the payment defaults of Defendants, Plaintiff has accelerated the remaining balance

       due on the Agreements and demanded payment of the same from Defendants.

 21.   Despite the acceleration of the balance due on the Agreements, and demand for the

       payment of same, Defendants have failed and refused to pay Plaintiff the balance due.

 22.   The Loan Agreement contains provisions providing that the Loan Agreement was executed

       in the State of Florida and that Defendant consented to the jurisdiction in this Court for any

       matter arising under the Agreements.

 23.   All conditions precedent in this action have been met or waived.

                                 COUNT I – BREACH OF CONTRACT

 24.   Plaintiff repeats and reiterates the allegations contained in each of the foregoing paragraphs

       as if set forth fully herein.
Case 1:21-cv-22326-DPG Document 1 Entered on FLSD Docket 06/24/2021 Page 4 of 4




 25.    The Loan Agreement is a binding and enforceable contract containing mutually exchanged

        promises supported by adequate consideration.

 26.    At all times relevant to this action, Plaintiff performed all of its obligations, if any, under

        the Loan Agreement.

 27.    Defendant have breached the Loan Agreement by, inter alia, unjustifiably failing to

        perform the material obligations thereunder, including but not limited to, failing to make

        prompt and necessary payments to Plaintiff.

 28.    As a proximate result of the breach, Plaintiff has suffered injury and damage as of June 24,

        2021, in the amount of $751,099.19, and attorney's fees and costs, all of which continue to

        accrue.

 29.    Pursuant to the terms of the Loan Agreement, Plaintiff is entitled to interest, attorney’s fees

        and costs as a result of Defendants’ defaults thereunder.

        WHEREFORE, Plaintiff Paycargo Finance, LP requests this Honorable Court to enter

 judgment in its favor and against the defendants, jointly and severally, for the sum of $751,099.19,

 and all damages incurred by Plaintiff with respect to this action, including attorney’s fees, costs

 and such other and further relief as this Court deems just and proper.

        Dated: June 24, 2021, in Miami, Florida

                                                       Respectfully submitted,

                                                       SPECTOR RUBIN, P.A.

                                               By:     /s/ Robert M. Borak
                                                       Robert M. Borak (FBN: 015923)
                                                       Continental Plaza
                                                       3250 Mary Street, Ste. 405
                                                       Miami, Florida 33133
                                                       Telephone: (305) 537-2000
                                                       Facsimile: (305) 537-2001
                                                       robert.borak@spectorrubin.com
                                                       Counsel for Plaintiff
